DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 26, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific machine direction elongation values as specifically set forth in Table 3 of Applicant’s specification, does not reasonably provide enablement for any other values including those between 75 and 50.1%, and any values under 50%.  Note that Applicant solely relies on Table 3 for support for the new limitations, and Applicant’s specification does not provide any manner for one of ordinary skill to predictably modify the machine direction elongation within the claimed ranges.  Additionally, claim 1 specifically requires at least 88% by mass of its surface mass of polypropylene A polymer, and does not require the presence of any additives, which are required by the Examples in Table 3. Since the values set forth in Table 3 are based on the composition of the mixed polymer non-woven, it is unclear to what extent, if any, the inclusion of the additives effect the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 26, and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5-12, 26, and 29-32, claim 1 sets forth a machine direction elongation of from 50% to 75%.  It is unclear if the claimed machine direction elongation is merely a recitation of a desired machine direction elongation, or if the claimed machine direction elongation is directed to a maximum or minimum machine direction elongation.  Note that Table 3 of Applicant’s specification does not provide any indication as to how the elongation is measured.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 26, and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2005/0130544 to Cheng in view of USPN 5,629,080 to Gupta and US Pub. No. 2003/0022582 to Cree.
Regarding claims 1-3, 5, 6, 26, and 29-32, Cheng teaches elastic nonwoven fabric made from blends of polyolefins, made from 5 wt% to 100 wt% of a first polymer component selected from homopolymers of propylene and random copolymers of propylene, and from 95 wt% to 0 wt% of a second polymer component selected from propylene homopolymers and propylene copolymers (Cheng, Abstract).  Cheng teaches that the elastic fabric may be manufactured by any technique known in the art (Id., paragraph 0061), including producing spunbond fabrics (Id., paragraphs 0061, 0068).  Cheng teaches that the first polymer component may be produced in the presence of a metallocene catalyst (Id., paragraph 0115), and that the second polymer component may be a propylene homopolymer obtained by homopolymerization using a traditional Ziegler-Natta catalyst (Id., paragraph 0130).  Cheng teaches that the first polymer component is present in an amount ranging from a lower limit of 85% by weight, to an upper 
Cheng teaches that the first polymer component has a melt flow rate of 5000 dg/min or less, or alternatively 300 dg/min or less, or alternatively 20 dg/min or less (Cheng, paragraph 0111), such as less than 40 dg/min (Id., paragraph 0160).  Cheng teaches that the second polymer component may comprise an isotactic polypropylene homopolymer, having an MFR greater than 100 dg/min, such as a 1500 MFR homopolymer (Id., paragraphs 0132, 0161), wherein the choice of the second polymer component MFR is used as means of adjusting the final MFR of the blend (Id., paragraph 0132).  
It would have been obvious to one of ordinary skill in the art to form the nonwoven fabric of Cheng, wherein each of the first and second polymer components are polypropylene homopolymers formed in the presence of the claimed catalysts, having melt flow rates within the claimed first and second melt flow rate ranges, such as 24 dg/min and 1500 dg/min respectively as suggested by Cheng, motivated by the desire of forming a conventional polyolefin blend having the desired characteristics, such as final MFR, suitable for the intended application, based on the totality of the teachings of Cheng.
Regarding the claimed titer, surface mass and welding rate, Cheng teaches that the fabrics can be used in the manufacture of hygiene products, such as diapers and medical fabrics (Cheng, paragraph 0174).  Additionally, Cheng suggests that the fabrics can be thermobonded (Id., paragraph 0023).
2, by thermally bonding a web of the fibers using a calendar roll having diamond bond points with a total bond area of about 20% (Id., Example 1).  Note that the total bond area disclosed by Gupta appears to be within the scope of the claimed welding rate.  Gupta teaches that the nonwoven material exhibits superior cross-directional tensile properties, superior elongation, uniformity, loftiness, while coloration and softness, while exhibiting superior mechanical properties (Id., column 6 lines 30-37).  
It would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of Cheng, wherein the fibers comprise a titer and the fabric comprises a basis weight, such as within the claimed ranges, 
Regarding the nonwoven being thermally bondable at the claimed temperature, the prior art combination teaches that in nonwoven processes, the web usually passes through a calender to point bond the web, wherein passage of the unconsolidated nonwoven web through a heated calender at a relatively high temperature is sufficient to anneal the fiber and increase the elasticity of the nonwoven web (Cheng, paragraph 0071).  Additionally, the prior art combination teaches that the thermal annealing of the polymer blend is conducted by maintaining the polymer blends or the articles made from such a blend at temperature, for example, between room temperature to a maximum of 160°C (Id.).  Therefore, the bonding temperature appears to be substantially similar to the thermal annealing temperature.  Note that the recitation of “thermally bondable” is not the melting temperature, but the capability of being bonding at the temperature claimed.
It would have been obvious to one of ordinary skill in the spunbonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, wherein the nonwoven is calender bonded at a temperature, such as within the claimed ranges, as taught by Cheng, motivated by the desire of forming conventional spunbonded polypropylene nonwoven at a temperature which is known to be predictably suitable for both bonding and annealing the fibers, thereby increasing the elasticity of the nonwoven web.
Regarding the claimed machine direction elongation, Cheng teaches that at least one layer or the nonwoven fabric may demonstrate anisotropic elongation (Cheng, paragraph 0030), wherein anisotropic behavior refers to fabrics having different properties in different directions (Id., paragraph 0048).  Cheng teaches that the anisotropic behavior typically has elongation in the machine direction substantially less than the elongation in the transverse direction, wherein the term “substantially” means less than 90% (Id.).  The prior art combination does not appear to teach the specifically claimed elongation.  However, Cree teaches a tear resistant elastic laminate comprising two or more layers of nonwoven webs formed of thermoplastic fiber (Cree, Abstract).  Cree teaches that the nonwoven webs are formed of spunbond nonwoven fibers, wherein the polymer composition of the fibers is desirably a polyolefin and preferably polypropylene (Id., paragraph 0027).  Cree teaches that the nonwoven webs are laterally consolidated (Id., paragraph 0029), such that the consolidation should be sufficient to provide an elongation range in the transverse direction of from about 20% to about 200% (Id., paragraph 0030).  Cree teaches that the fabric is soft and the resulting laminate is useful in applications where closure portions of a product must be stretched to keep the product in place when worn (Id., Abstract).
Although Cree establishes elongation ranges in the transverse direction, one of ordinary skill would recognize that consolidating the nonwoven in the machine direction will similarly adjust the elongation in the machine direction.  Therefore, it would have been obvious to one of ordinary skill in the spunbonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, and adjusting and varying the machine direction elongation by consolidation, such as within the claimed ranges, as taught by Cree, motivated by the desire of forming conventional spunbonded 
Regarding claims 29-31, as set forth above, the prior art combination renders obvious the claimed weight ratio.  Additionally, Cheng teaches that at least one layer or the nonwoven fabric may demonstrate anisotropic elongation (Cheng, paragraph 0030), wherein anisotropic behavior refers to fabrics having different properties in different directions (Id., paragraph 0048).  Cheng teaches that the anisotropic behavior typically has elongation in the machine direction substantially less than the elongation in the transverse direction, wherein the term “substantially” means less than 90% (Id.).  Therefore, since the prior art combination teaches a substantially similar non-woven having substantially similar properties as claimed, it is reasonable for one of ordinary skill to expect that the claimed properties naturally flow from the invention of the prior art combination.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Regarding claim 32, Cheng teaches at Table 6C various machine direction elongation and cross direction elongation percentages which are within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of the prior art combination, and adjusting and varying the properties of the non-woven, such as the elongation ratio within the claimed range, motivated by the desire of forming a conventional spunbonded fabric based on the totality of the teachings of Cheng.

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng in view of Gupta and Cree, as applied to claims 1-3, 5, 6, 26, and 29-32, and further in view of US Pub. No. 2009/0233510 to Bornermann.
Regarding claims 7-9, the prior art combination does not appear to teach the claimed km of filaments per m2 and perviousness.  However, the prior art combination teaches that the spunbonded fabric is suitable for use as a hygienic article.
Bornermann teaches a lightweight spun-bonded nonwoven fabric made of polyolefin filaments having a titer < 1.6 dtex, the spun-bonded nonwoven fabric having a basis weight ≤ 18 g/m2, and an air permeability of at least 230 m3/(m2 x min) (Bornermann, Abstract).  Bornermann teaches that the filaments are preferably obtained using polyolefins, in particular m-polypropylene, produced by metallocene catalysis (Id., paragraph 0028).  Bornermann teaches that polypropylene produced using metallocene catalysts has a more homogeneous molecular weight distribution of the polymeric units and results in small diameter filaments, even with greatly increased throughput rates (Id., paragraph 0035).  Bornermann teaches that the barrier properties of the nonwoven fabric advantageously stand out with respect to the barrier properties of known nonwoven fabrics, as a titer of ≤ 1.3 dtex provides a product of air permeability and basis weight of less than 5000 g/(m x min) (Id., paragraph 0028).  Bornermann teaches that the nonwoven fabric can be in the form of a laminate composed of at least two spun-bonded nonwoven fabric layers which are thermally bonded, wherein the fabric is suitable for use in personal hygiene articles and wipes (Id., paragraphs 0038, 0040, 0041).  
It would have been obvious to one of ordinary skill in the spunbonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, wherein the fabric comprises an air permeability, such as 
Regarding the claimed km of filaments per m2, the prior art combination teaches a substantially similar spun-bonded nonwoven, comprising a substantially similar and overlapping basis weight, welding rate, and perviousness as the claimed invention.  Therefore, although the prior art combination does not appear to specifically teach the claimed property, the claimed property appears to naturally flow from the invention of the prior art combination, as the prior art combination teaches a substantially similar structure and composition as claimed.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Alternatively, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, and adjusting and varying the amount of filaments per unit area, such as within the claimed range, in order to arrive at the claimed air permeability, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven having barrier properties known in the art as being predictably suitable for similar spun-bonded nonwovens for use in hygiene articles.
Regarding claims 10-12, the prior art combination teaches and suggests using a plurality of nonwoven material layers in various orientations, based on the desired strength considerations (Cheng, paragraph 0023; Gupta, column 11 lines 11-35).  Similarly, Bornermann teaches forming a layer in a laminate composed of at least two spun-bonded nonwoven fabric layers 
It is reasonable for one of ordinary skill in the art to expect that a plurality of nonwoven layers for a multiplied effect, would predictably increase the thickness or weight of the material as desired.  Therefore, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spunbonded polypropylene nonwoven of the prior art combination, wherein the fabric is used in an article comprising a plurality of thermally bonded layers, such as at least five non-wovens, as suggested by the prior art combination and Bornermann, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven laminate having the desired strength, weight and thickness suitable for the intended application.  Note that based on a five-layer laminate, four of the layers are within the scope of the first non-woven and the one remaining layer is within the scope of the claimed second non-woven.  Additionally, the thermally bonded region is within the scope of the claimed fastening area.

Response to Arguments
Applicant's arguments filed February 9, 2022, have been fully considered but they are not persuasive. Applicant reiterates that Cheng requires the first polymer component having a melting point not exceeding 110°C, as polymer systems with reduced melting points are unable to resist increased bonding temperatures as they completely melt when in contact with the bonding means.  Examiner respectfully disagrees.  As set forth above, the prior art combination teaches that in nonwoven processes, the web usually passes through a calender to point bond the .
Additionally, although Applicant argues that given the melting point limitations required by the FPC, thermal point bonding at 160°C would not be possible as the polymer blend would be unable to resist such bonding temperatures as they would completely melt away when in contact with the bonding means, the recitation of “thermally bondable” is not the melting temperature, but the capability of being bonding at the temperature claimed.  Applicant has not established that the invention of the prior art combination is incapable of being thermally bonded at the temperature claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.